                                                                             Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


DAVID DEJERINETT,

                 Plaintiff,

v.                                             CASE NO. 4:19cv203-RH-HTC

BURCH CAPTAIN,

                 Defendant.

___________________________/


                              ORDER OF DISMISSAL


        This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 9. No objections have been filed. Upon consideration,

        IT IS ORDERED:

        The report and recommendation is accepted. The clerk must enter judgment

stating, “The complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B).” The clerk

must close the file.

        SO ORDERED on October 1, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv203-RH-HTC
